Case 5:19-cv-00903-G Document 20 Filed 12/12/19 Page 1of1
Case 5:19-cv-00903-G Document 2 Filed 09/30/19 Page 2 of 4

AO 440 (Rev. 02/09) Summons in a Civil Action (Page 2)

 

Civil Action No. CIV-19-903-G

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4())

 

This summons for (name of individual and title, if any) Of < l, ho Weer C, ty
was received by me on (date) /2-2-/1

C) I personally served the summons on the individual at (place)

 

 

On (date) ; Or

© I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

 

 

 

on (date) , and mailed a copy to the individual’s last known address; or
‘ , : /
W, served the summons on (name of individual) Da viel Uw feeb “ C lerle’ , who is
designated by law to accept service of process on behalf of (name of organization) OlElahoara C, + o
on (date) /2- ¥u/9 ;or /0:(4q,
1 I returned the summons unexecuted because sor

 

O Other (specify):

———_

My fees are $ for travel and $ for services, foratotalof$ 9.00

I declare under penalty of perjury that this information is true.

Date: / 2° 7 tf JE, Ee

¥,
Server's signature

AA Fravees _—,

Printed name and title

A320 wie. jofe Sb Oke ph FEu7

Server’s address

 

Additional information regarding attempted service, etc:
